Citation Nr: 1043788	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-25 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for hepatitis B and hepatitis 
C, to include jaundice as a manifestation thereof.  


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel











INTRODUCTION

The Veteran served on active duty from November 1975 to November 
1978.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the New York, New 
York Department of Veterans' Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for service 
connection for hepatitis B and C, to include jaundice as a 
manifestation thereof.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010).  

For the reasons discussed below, the Board finds that this claim 
must be remanded for the Veteran to be provided a new VA 
examination with an opinion.  

Service treatment reports reflect that the Veteran was treated 
for and diagnosed with hepatitis, noted as viral hepatitis, 
hepatitis associated antigen (HAA) positive, serum hepatitis, and 
HbsAg positive (indicative of hepatitis B), in July 1976, for 
which he was hospitalized at this time.  In a July 1976 service 
treatment report, the Veteran, who was noted to work in Ward 38 
as a ward attendant, complained of his urine changing for several 
days.  At this time, it was noted that the Veteran has had 
numerous exposures on the ward to persons with a diagnosis of 
hepatitis, with exposure to two persons within the last several 
weeks, and the Veteran denied the use of recreational drugs, 
including heroin.  Another July 1976 service treatment report 
reflects that he was admitted to the hospital in July 1976 with 
complaints of dark urine and it was noted at this time that Ward 
38 (the Ward in which the Veteran worked) was a renal ward with a 
propensity for patients with serum hepatitis.  At this time, the 
Veteran did not recall any time in the past few months where he 
may have cut or stuck himself.  

In an August 1976 hospital discharge summary, it was noted that 
the Veteran complained of dark urine upon admission and was 
initially admitted for jaundice.  This report also noted that the 
Veteran denied a history of drug use or blood transfusions and 
that he worked as a Ward Technologist in the Renal Service, which 
was found to be noteworthy by the in-service treatment provider 
as there were four recently reported cases of HAA positive 
hepatitis on the Renal Dialysis Service.  It was noted the 
Veteran was admitted for HAA positive hepatitis and he was 
diagnosed with viral hepatitis; HAA positive.  He was 
hospitalized from July 1976 to August 1976 for a period of 35 
days.  

In August 1976 it was found, based on additional testing that the 
Veteran was HbsAg positive (indicative of hepatitis B) and HAA 
antigen was negative.  A June 1978 in-service neurology report 
reflects that the Veteran reported a past history of hepatitis 
which the service treatment provider noted was from a needle 
scratch.  

In his October 1978 report of medical history upon separation 
from service, the Veteran checked that he had a history of 
jaundice or hepatitis and specified having a history of hepatitis 
in 1976.  The separation examination does not reflect any 
clinical findings of abnormalities of the abdomen or viscera, 
gastrointestinal or urinary systems.  

The Veteran's DD form 214 reflects that his military occupational 
specialty (MOS) included that of a medical specialist and 
clinical specialist which are related to civilian occupations of 
a nurse and a medical assistant.  

Private and VA medical records from January 1980 to September 
2009 reflect that the Veteran had reported a positive history of 
hepatitis in October 1985 and had an initial diagnosis of 
hepatitis C in February 1996.  He was subsequently treated for 
and diagnosed with hepatitis C.  These records also reflect that 
the Veteran had a history of intravenous drug abuse.  

In a January 2007 VA examination, the Veteran reported that he 
was stuck with a contaminated syringe in 1976 at Walter Reed 
Medical Center while working as a medic in the emergency room.  
He also reported that his multiple tattoos were from around 1979 
to 1980 and a history past intravenous/intranasal drug abuse from 
1984 to 1987.  The VA examiner noted at this time that the 
Veteran had a claims file but it did not contain pertinent 
records.  The Veteran was diagnosed with hepatitis B and chronic 
hepatitis C.  The examiner opined that it was not likely that the 
Veteran contracted hepatitis C and hepatitis B from his needle 
stick in 1976 while serving as a medic at Walter Reed Medical 
Center and it was more likely than not that this Veteran 
contracted hepatitis C and hepatitis B from his intravenous drug 
use during the period of 1984 to 1987.  

The Board finds that the Veteran's service treatment records are 
relevant to the Veteran's claim, that the service treatment 
records were included in the claims file at the time of this 
examination, and it appears that the VA examiner did not review 
or cite to the Veteran's treatment.  In particular, the January 
2007 VA examiner reported that the Veteran had a claims file but 
it did not contain pertinent records, he did not note any 
findings from the Veteran's service treatment reports, and he did 
not provide any rationale for his opinion.  As such, the Board 
finds that this VA examination is inadequate.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In considering the in-service treatment and diagnoses for viral 
hepatitis, hepatitis associated antigen (HAA) positive, serum 
hepatitis, and HbsAg positive (indicative of hepatitis B), the 
service treatment records demonstrating the Veteran worked in a 
renal ward which had treated and admitted several patients with 
hepatitis with numerous exposures on the ward to persons with a 
diagnosis of hepatitis within weeks of his hospitalization, 
service treatment reports reflecting the Veteran denied the use 
of recreational drugs, including heroin, the post service 
evidence of a reported history of hepatitis in October 1985, the 
current diagnoses of hepatitis B and hepatitis C, and the 
inadequate January 2007 VA examination, the Board finds that a VA 
examination is necessary to obtain opinions as to whether the 
Veteran's hepatitis B and hepatitis C are related to or were 
caused by his military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 
601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist, specializing in infectious 
diseases to determine the current nature 
and etiology of his current hepatitis B 
and hepatitis C, to include jaundice as a 
manifestation thereof.  The claims folder 
and a copy of this remand are to be made 
available to and reviewed by the examiner 
in connection with the examination.  The 
examination report is to contain a 
notation that the examiner reviewed the 
claims file, to include:  (1) service 
treatment reports showing the Veteran was 
hospitalized for hepatitis; (2) the 
Veteran's DD 214 showing his MOS of a 
medical/clinical specialist; (3) service 
treatment reports reflecting his work in 
renal ward with exposure to patients with 
hepatitis during his active service and 
just prior to his hospitalization; (4) the 
June 1978 neurology report noting that the 
Veteran reported a past history of 
hepatitis from a needle scratch; and (5) 
current diagnoses of hepatitis B and 
hepatitis C.  The examination is to 
include a review of the Veteran's history 
and current complaints, as well a 
comprehensive evaluation and any tests 
deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Does the Veteran currently have 
chronic hepatitis?  If so, please specify 
whether the type is A, B or C.

b.  If the examiner finds that the Veteran 
has a current diagnosis of a hepatitis, is 
it at least as likely as not (50 percent 
or greater probability) that the type of 
hepatitis the Veteran has now is the same 
type that he was diagnosed with in 1976?  
In making this assessment, please comment 
on:  (1) whether the jaundice noted in 
1976 was a clinical feature (i.e. symptom 
and physical sign) of the viral hepatitis 
diagnosed at that time; and (2) the 
findings from the laboratory tests 
conducted both during and after service.  

c.  What is the probable cause of the 
Veteran's current infection with hepatitis 
(i.e. whether innocently acquired in 
service working as a medical and clinical 
specialist; or, whether acquired post 
service as a result of multiple tattoos 
and/or intravenous/intranasal drug abuse)?

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  Please 
answer the question posed with the use of 
"as likely," "more likely," or "less 
likely" language.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


